Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination (filed on 25 July 2019).

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Priority date of 25 July 2019 is given. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for classifying data fields of a dataset, the method comprising: 
providing a classifier configured for determining confidence values for a plurality of data classes independently from one another for a plurality of data fields, wherein the confidence values identify a level of confidence that a respective data field belongs to a respective data class, and wherein the data class for which the confidence value exceeds a predefined threshold is identified as a data class candidate for the respective data field for which the respective confidence value is determined; 
applying the classifier to the data fields of a dataset; 
determining first data fields for which a plurality of data class candidates are identifiable; 
determining, using previous user-selected data class assignments, a probability for the data class candidates identified for the first data fields that the respective data class candidate is a data class to which a respective first data field is to be assigned; 
classifying the first data fields using the probabilities determined for the data class candidates to select for the first data fields a data class from the data class candidates for the respective first data field to which the respective first data field being assigned; and 
providing the dataset with metadata identifying for the classified data fields of the dataset the data classes to which the respective classified data fields are assigned.”
(Step 1) The claim recites “A method for classifying data fields of a dataset, the method comprising…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “determining first data fields for which a plurality of data class candidates are identifiable; 
determining, using previous user-selected data class assignments, a probability for the data class candidates identified for the first data fields that the respective data class candidate is a data class to which a respective first data field is to be assigned; 
classifying the first data fields using the probabilities determined for the data class candidates to select for the first data fields a data class from the data class candidates for the respective first data field to which the respective first data field being assigned,” as drafted, is are processes. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining,” “determining” and “classifying” in the context of this claim encompasses the user manually determining first data fields for which a plurality of data class candidates are identifiable; determining, using previous user-selected data class assignments, a probability for the data class candidates identified for the first data fields that the respective data class candidate is a data class to which a respective first data field is to be assigned; classifying the first data fields using the probabilities determined for the data class candidates to select for the first data fields a data class from the data class candidates for the respective first data field to which the respective first data field being assigned in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional elements – “…providing a classifier configured for providing the dataset with metadata identifying for the classified data fields of the dataset the data classes to which the respective classified data fields are assigned” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Additionally, the claim recites additional elements – “…providing a classifier configured for determining confidence values for a plurality of data classes independently from one another for a plurality of data fields, wherein the confidence values identify a level of confidence that a respective data field belongs to a respective data class, and wherein the data class for which the confidence value exceeds a predefined threshold is identified as a data class candidate for the respective data field for which the respective confidence value is determined; applying the classifier to the data fields of a dataset; providing the dataset with metadata identifying for the classified data fields of the dataset the data classes to which the respective classified data fields are assigned” where merely describes how to generally “apply” the concept of providing the classifier (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing classifier. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The limitations are not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”)
providing a classifier configured for determining confidence values for a plurality of data classes independently from one another for a plurality of data fields, wherein the confidence values identify a level of confidence that a respective data field belongs to a respective data class, and wherein the data class for which the confidence value exceeds a predefined threshold is identified as a data class candidate for the respective data field for which the respective confidence value is determined; applying the classifier to the data fields of a dataset; providing the dataset with metadata identifying for the classified data fields of the dataset the data classes to which the respective classified data fields are assigned” where merely describes how to generally “apply” the concept of providing the classifier (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing classifier. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 2, which recites “wherein the data fields of the dataset are organized in a form of a data table using a row-oriented data model comprising data fields in form data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 2, incorporates limitations from claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent claim 1. Therefore, claim 3 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claim 3, which recites “the method of claim 1, wherein the dataset is provided in a form of a structured document defining a set of entities with the data fields being provided in form of attributes assigned to the entities.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 3, incorporates limitations from claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For claim 4, which recites “The method of claim 1, wherein the determining of the probabilities comprises: 
providing a machine learning model for the determining of the probabilities; 
providing the first data fields and identifiers of the data class candidates of the plurality of data class candidates for each of the first data fields as input data to the machine learning model; and 
in response to the providing of the input data, receiving from the machine learning model as output data, the probability for each of the data class candidates that the respective data class candidate is the data class to which the respective first data field is to be assigned.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – 
“…providing a machine learning model for the determining of the probabilities; 
providing the first data fields and identifiers of the data class candidates of the plurality of data class candidates for each of the first data fields as input data to the machine learning model; and 
in response to the providing of the input data, receiving from the machine learning model as output data, the probability for each of the data class candidates that the respective data class candidate is the data class to which the respective first data field is to be assigned” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Additionally, the claim recites additional elements, “providing a machine learning model for the determining of the probabilities; providing the first data fields and identifiers of the data class candidates of the plurality of data class candidates for each of the first data fields as input data to the machine learning model; and in response to the providing of the input data, receiving from the machine learning model as output data, the probability for each of the data class candidates that the respective data class candidate is the data class to which the respective first data field is to be assigned” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of providing data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “providing” and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “providing” and “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Additionally, the claim recites additional elements, “providing a machine learning model for the determining of the probabilities; providing the first data fields and identifiers of the data class candidates of the plurality of data class candidates for each of the first data fields as input data to the machine learning model; and in response to the providing of the input data, receiving from the machine learning model as output data, the probability for each of the data class candidates that the respective data class candidate is the data class to which the respective first data field is to be assigned” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of providing data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
For claim 5, which recites “The method of claim 4, wherein the providing of the machine learning model comprises generating the machine learning model, the generating of the machine learning model comprising: 
providing training datasets, each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields, each training first data field being assigned with the plurality of data class candidates; and 
executing a learning algorithm on the training datasets for generating the machine learning model.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Additionally, the claim recites additional elements, “providing training datasets, each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields, each training first data field being assigned with the plurality of data class candidates” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Additionally, the claim recites additional elements, “providing training datasets, each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields, each training first data field being assigned with the plurality of data class candidates; and executing a learning algorithm on the training datasets for generating the machine learning model” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation is not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
“providing training datasets, each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields, each training first data field being assigned with the plurality of data class candidates; and executing a learning algorithm on the training datasets for generating the machine learning model” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of executing software. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
For claim 6, which recites “The method of claim 5: 
wherein one or more of the training datasets comprises one or more training second data fields and previous user-selected data class assignments for the one or more training second data fields, each training second data field being assigned with a single data class candidate; and 
the method further comprising: 
determining second data fields of the dataset for which the single data class candidate being identifiable; and 
classifying the second data fields, the classifying of the second data fields comprising assigning each of the second data fields to the single data class identified as the data class candidate for the respective second data field.”
	The limitation, “wherein one or more of the training datasets comprises one or more training second data fields and previous user-selected data class assignments for the one or more training second data fields, each training second data field being assigned with a single data class candidate” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong One) The limitations of “determining second data fields of the dataset for which the single data class candidate being identifiable; and classifying the second data fields, the classifying of the second data fields comprising assigning each of the second data fields to the single data class identified as the data class candidate for the respective second data field,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, determining” and “classifying” in the context of this claim encompasses the user manually determining second data fields of the dataset for which the single data class candidate being identifiable; and classifying the second data fields, the classifying of the second data fields comprising assigning each of the second data fields to the single data class identified as the data class candidate for the respective second data field in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “determining” and “classifying” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “determining” and “classifying” steps amounts to no more than mere instructions to apply the exception 
For claim 7, which recites, “The method of claim 5, wherein the learning algorithm is configured for: 
determining clusters of data classes being assigned as data class candidates for the same training data fields of the training datasets; and
determining probabilities for each of the data class candidates assigned to the training first data fields that a respective data class candidate is a data class to which the respective training first data field is assigned taking into the clusters of data classes assigned as data class candidates to adjacent training data fields within a predefined range of interest around the respective training first data field.”
(Step 2A-Prong One) The limitations of “determining clusters of data classes being assigned as data class candidates for the same training data fields of the training datasets; and determining probabilities for each of the data class candidates assigned to the training first data fields that a respective data class candidate is a data class to which the respective training first data field is assigned taking into the clusters of data classes assigned as data class candidates to adjacent training data fields within a predefined range of interest around the respective training first data field,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the machine learning model” language, “determining” in the context of this claim encompasses the user manually determining clusters of data classes being assigned as data class candidates for the same training data fields of the training datasets; and determining probabilities for each of the data class candidates assigned to the training first data fields that a respective data class candidate is a data class to which the respective training first data field is assigned taking into the clusters of data classes assigned as data class candidates to adjacent training data fields within a predefined range of interest around the respective training first data field in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “determining” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional machine learning model” to perform “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 8, which recites “The method of claim 7, wherein the range of interest extends symmetrically around the respective training first data field.” 
(Step 2A-Prong One) The limitations of “wherein the range of interest extends symmetrically around the respective training first data field,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, “extends” in the context of this claim encompasses the user manually the range of interest extends symmetrically around the respective training first data field in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “extends” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more than 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “extends” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 9 which recites “The method of claim 7, wherein the range of interest extends asymmetrically around the respective training first data field”
(Step 2A-Prong One) The limitations of “wherein the range of interest extends asymmetrically around the respective training first data field,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, “extends” in the context of this claim encompasses the user manually the range of interest extends asymmetrically around the respective training first data field in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “extends” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “extends” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 10, which recites “The method of claim 5, wherein the learning algorithm is configured for: 
determining for each training dataset a pattern of data classes assigned to the data fields comprised by a respective training dataset; and 
determining, using a sequential pattern algorithm, sequential pattern rules indicating which data classes to be found together in a same dataset.”
(Step 2A-Prong One) The limitations of “determining for each training dataset a pattern of data classes assigned to the data fields comprised by a respective training dataset; and determining, using a sequential pattern algorithm, sequential pattern rules indicating which data classes to be found together in a same dataset,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, “determining” in the context of this claim encompasses the user manually determining for each training dataset a pattern of data classes assigned to the data fields comprised by a respective training dataset; and determining, using a sequential pattern algorithm, sequential pattern rules indicating which data classes to be found together in a same dataset in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “determining” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 11, which recites “The method of claim 10, the sequential pattern algorithm is selected from a group of association rule algorithms consisting of: an apriori algorithm, an eclat algorithm, and an FP-growth algorithm.”
(Step 2A-Prong One) The limitations of “the sequential pattern algorithm is selected from a group of association rule algorithms consisting of: an apriori algorithm, an eclat algorithm, and an FP-growth algorithm,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, “selected” in the context of this claim encompasses the user manually the sequential pattern algorithm is selected from a group of association rule  in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “machine learning model” to perform the “selected” steps. The “machine learning model” in these steps In the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “machine learning model” to perform “selected” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 12, which recites “The method of claim 5, wherein the generating of the machine learning model comprises providing one or more logical data models or industry models as a further input to the learning algorithm.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional elements – “…providing one or more logical data models or industry models as a further input to the learning algorithm” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The limitations are not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”)
For claim 13, which recites “The method of claim 1, wherein the determining of the probabilities comprises analyzing similarities between metadata assigned to the first data fields and metadata assigned to the data class candidates.
(Step 2A-Prong One) The limitations of “analyzing similarities between metadata assigned to the first data fields and metadata assigned to the data class candidates,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually analyzing similarities between metadata assigned to the first data fields and metadata assigned to the data class candidates in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For claim 14, which recites “The method of claim 1, wherein the determining of the probabilities comprises calculating a plurality of preliminary probabilities for each of the data class candidates using different calculation methods.”
(Step 2A-Prong One) The limitations of “calculating a plurality of preliminary probabilities for each of the data class candidates using different calculation methods,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating a plurality of preliminary probabilities for each of the data class candidates using different calculation methods in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For claim 15, which recites “The method of claim 14, wherein the determining of the probabilities further comprises calculating an averaged probability of the plurality of preliminary probabilities for each of the data class candidates.
(Step 2A-Prong One) The limitations of “calculating an averaged probability of the plurality of preliminary probabilities for each of the data class candidates,” as drafted, is are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the manually calculating an averaged probability of the plurality of preliminary probabilities for each of the data class candidates in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For claim 16, which recites “The method of claim 14, wherein the 
determining of the probabilities further comprises: determining for the first data fields the data class candidate with a largest preliminary probability for the different calculation method; and 
selecting for determining the probability for each of the first data fields the data class candidate for which most of the different calculation methods determined the largest preliminary probability.”
(Step 2A-Prong One) The limitations of “determining of the probabilities further comprises: determining for the first data fields the data class candidate with a largest preliminary probability for the different calculation method; and selecting for determining the probability for each of the first data fields the data class candidate for which most of the different calculation methods determined the largest preliminary probability,” as drafted, is are processes that, under its broadest reasonable determining” and “selecting” in the context of this claim encompasses the user manually determining of the probabilities further comprises: determining for the first data fields the data class candidate with a largest preliminary probability for the different calculation method; and selecting for determining the probability for each of the first data fields the data class candidate for which most of the different calculation methods determined the largest preliminary probability in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For claim 17, which recites “The method of claim 1, further comprising: 
executing a search query on the dataset with the metadata identifying data classes using a data class identifier as a search parameter of the search query; and 
providing a search result for the search query.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Additionally, the claim recites additional elements, “executing a search query on the dataset with the metadata identifying data classes using a data class identifier as a providing a search result for the search query” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of executing software and presenting results. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additionally, the claim recites additional elements, “providing a search result for the search query” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
“executing a search query on the dataset with the metadata identifying data classes using a data class identifier as a search parameter of the search query; and providing a search result for the search query” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of executing software and present results. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additionally, the limitation is not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Presenting offers and gathering statistics, OIP Techs.”)

For claim 18, which recites “The method of claim 1, further comprising importing the dataset into a target database, the target database being organized using a target data model defining a class-based arrangement of data fields, the importing comprising: 
rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned; and 
adding the rearranged dataset to the target database in accordance with the target data model.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional elements – “…importing the dataset into a target database, the target database being organized using a target data model defining a class-based arrangement of data fields, the importing comprising: rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned; and adding the rearranged dataset to the target database in accordance with the target data model” mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Additionally, the claim recites additional elements – “rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
Additionally, the claim recites additional elements – “…importing the dataset into a target database, the target database being organized using a target data model defining a class-based arrangement of data fields, the importing comprising: adding the rearranged dataset to the target database in accordance with the target data model” where merely describes how to generally “apply” the concept of providing the classifier (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing classifier. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The limitations are not sufficient to amount to significantly more than the judicial exception because “importing,” “rearranging” and “adding” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”)
Additionally, the claim recites additional elements – “…importing the dataset into a target database, the target database being organized using a target data model adding the rearranged dataset to the target database in accordance with the target data model” where merely describes how to generally “apply” the concept of providing the classifier (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing classifier. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claims 19 and 20, which have similar limitations as recited in claim 1. Thus, claims 19 and 20 are also rejected under the same analysis as explained in the rejection of rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation discloses “determining, using previous user-selected data class assignments,” however, the step of user selects data class assignment is missing. 
	Although, the claim does recites “classifier.”
if the “classifier” is a user as a person, then the first limitation is referring to “user-selected data class assignments.”
However, if the “classifier” is a software/program, then nowhere in the claim discloses “user-selected data class assignments.”
Further, if the classifier is learning based on “previous user-selected data class assignments,” then, data is trained on 
	Further, in the first limitation, it is reciting “the confidence values identify a level of confidence that a respective data field belongs to a respective data class.”
However, a limitation later recites “a probability for the data class candidates identified for the first data fields that the respective data class candidate is a data class to which a respective first data field is to be assigned.”
It is unclear to examiner if “probability” and “confidence values” are referring to the same value.

Claim 1 recites the limitation "applying the classifier to the data fields of a dataset " in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “applying the classifier to the data fields of a dataset”
The claims recites “classifying data fields of a dataset,” “a plurality of data fields” and “a respective data field” before “applying the classifier to the data fields of a dataset.” It is unclear “the data fields” is referring to which one.
For claims 2-20, which have similar limitations as cited in claim 1. Thus, claim 2-20 are also rejected under the same rationale as cited in the rejection of rejected claim 1.
Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (U.S. Pub. No.: US 20110119208, hereinafter Kirshenbaum), in view of Iasi et al. (U.S. Pub. No.: US 20160019197, hereinafter Iasi).
For claim 1, Kirshenbaum discloses a method for classifying data fields of a dataset, the method comprising: 
providing a classifier configured for determining confidence values for a plurality of data classes independently from one another for a plurality of data fields, wherein the confidence values identify a level of confidence that a respective data field belongs to a respective data class, and wherein the data class for which the confidence value exceeds a predefined threshold is identified as a data class candidate for the respective data field for which the respective confidence value is determined (Kirshenbaum: paragraph [0010], “…The raw data may be used by a training system to develop a classifier for identifying a target class within the data…” paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” paragraph [0056], “To identify a particular instance as belonging to the target class…”
WHERE “a predefined threshold” is broadly interpreted as “threshold may be specified as 0.5”
WHERE “confidence value exceeds a predefined threshold” is broadly interpreted as “a score greater than 0.5 may be considered to be of the target class”);
applying the classifier to the data fields of a dataset (Kirshenbaum: paragraph [0010], “…The raw data may be used by a training system to develop a classifier for identifying a target class within the data…the training system may automatically apply the classifier to the remaining data to identify additional target classes within the remaining data…” Paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” paragraph [0056], “To identify a particular instance as belonging to the target class…”); 
The raw data may be used by a training system to develop a classifier for identifying a target class within the data…the training system may automatically apply the classifier to the remaining data to identify additional target classes within the remaining data…” Paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” paragraph [0050], “At block 214, the training system 116 may apply the classifier 114 to the remaining unlabeled data as well as any additional data that may be acquired later. New classification scores may be generated by the training system 116 for each of the unlabeled instances. The new classification scores may be used to flag the unlabeled instances according to whether they belong to the target class, as discussed above in relation to block 210. For example, those instances with scores greater than the threshold may be flagged as being of the target class, while those instances with scores below the threshold may be flagged as not belonging to the target class. In this way, a large ” paragraph [0056], “To identify a particular instance as belonging to the target class…”); 
determining, using previous user-selected data class assignments, a probability for the data class candidates identified for the first data fields that the respective data class candidate is a data class to which a respective first data field is to be assigned (Kirshenbaum: paragraph [0010], “…The raw data may be used by a training system to develop a classifier for identifying a target class within the data…the training system may automatically apply the classifier to the remaining data to identify additional target classes within the remaining data…” Paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…training system 116 may receive input regarding identification of an instance from a trainer. In providing this input, the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” paragraph [0050], “At block 214, the training system 116 may apply the classifier 114 to the remaining unlabeled data as well as any additional data that may be acquired later. New classification scores may be generated by the training system 116 for each of the unlabeled instances. The new classification scores may be used to flag the unlabeled instances according to whether they belong to the target class, as discussed above in relation to block 210. For example, those instances with scores greater than the threshold may be flagged as being of the target class, while those instances with scores below the threshold may be flagged as not belonging to the target class. In this way, a large volume of structured data lacking a common ontology may be processed to extract some specified target information. In some exemplary embodiments, the classifier 114 is retrained periodically or when it is determined that the classifier 114 is not performing adequately” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the current classifier 114 may be compared to the known instance labels to determine the accuracy of the classifier 114.” paragraph [0056], “To identify a particular instance as belonging to the target class…”
WHERE “previous user-selected data class assignments” is broadly interpreted as “trainer may label one or more of the case's instances as belonging to one or more target classes” see Fig. 2, 208, 210 and 214
WHERE “a probability for the data class candidates identified for the first data fields” is broadly interpreted as “level of confidence” (e.g. “0.5”)); 
classifying the first data fields using the probabilities determined for the data class candidates to select for the first data fields a data class from the data class candidates for the respective first data field to which the respective first data field being assigned (Kirshenbaum: paragraph [0010], “…The raw data may be used by a training system to develop a classifier for identifying a target class within the data…the training system may automatically apply the classifier to the remaining data to identify additional target classes within the remaining data…” Paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the ” paragraph [0050], “At block 214, the training system 116 may apply the classifier 114 to the remaining unlabeled data as well as any additional data that may be acquired later. New classification scores may be generated by the training system 116 for each of the unlabeled instances. The new classification scores may be used to flag the unlabeled instances according to whether they belong to the target class, as discussed above in relation to block 210. For example, those instances with scores greater than the threshold may be flagged as being of the target class, while those instances with scores below the threshold may be flagged as not belonging to the target class. In this way, a large volume of structured data lacking a common ontology may be processed to extract some specified target information. In some exemplary embodiments, the classifier 114 is retrained periodically or when it is determined that the classifier 114 is not performing adequately” paragraph [0056], “To identify a particular instance as belonging to the target class…”); and 
providing the dataset with metadata identifying for the classified data fields of the dataset the data classes to which the respective classified data fields are assigned (Kirshenbaum: paragraph [0010], “…The raw data may be used by a training system to develop a classifier for identifying a target class within the data…the training system may automatically apply the classifier to the remaining data to identify additional target classes within the remaining data…” Paragraph [0022], “…each column in the database tables may be an instance…” paragraph [0033], “…training system 116 may receive input regarding identification of an instance from a trainer. In providing this input, the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “…the threshold may be specified as 0.5, so that instances with a score greater than 0.5 may be considered to be of the target class…” paragraph [0050], “At block 214, the training system 116 may apply the classifier 114 to the remaining unlabeled data as well as any additional data that may be acquired later. New classification scores may be generated by the training system 116 for each of the unlabeled instances. The new classification scores may be used to flag the unlabeled instances according to whether they belong to the target class, as discussed above in relation to block 210. For example, those instances with scores greater than the threshold may be flagged as being of the target class, while those instances with scores below the threshold may be flagged as not belonging to the target class. In this way, a large volume of structured data lacking a common ontology may be processed to extract some specified target information. In some ” paragraph [0054], “The GUI may also include a confidence indicator 310 that provides an indication of the current score assigned by the classifier 114 to each instance. In some embodiments, the confidence indicator 310 displays a numerical score that corresponds with the instance score, for example, a percentage probability that the instance is of the target class…” paragraph [0056], “To identify a particular instance as belonging to the target class…”).
However, Kirshenbaum does not explicitly disclose data class candidates.
Iasi discloses data class candidates (Lasi: paragraph [0075], “…use Bayes' formula to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…The best fit candidate is then selected, in step 1108, as the form category. In one embodiment, the Machine Learning Classification engine will be trained with a cross-section of different documents in advance of its application. Additionally, additional sets of training data may be built and incorporated on a continuous basis with data that users input into forms and fields. Given ”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “SYSTEMS AND METHODS FOR LOCATING, IDENTIFYING AND MAPPING ELECTRONIC FORM FIELDS” as taught by Iasi, because it would provide Kirshenbaum’s method with the enhanced capability of “…to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…” (Iasi: paragraph [0039]) in order to “…Along with additional categorical information, the field labels are used to generate a set of terms for each form field that are used to identify content to be filled in the form with a high degree of accuracy.” (Iasi: paragraph [0038])
For claim 2, Kirshenbaum and Iasi disclose the method of claim 1, wherein the data fields of the dataset are organized in a form of a data table using a row-oriented data model comprising data fields in form of columns (Kirshenbaum: paragraph [0019], “…the raw electronic data includes any suitable electronic documents, for example, scanned documents, Adobe.RTM. Portable Document Format (PDF) files, Microsoft.RTM. Office documents, eXtensible Markup Language (XML) files, database tables, Semantic Web ontologies, picture files, audio files, or the like…” paragraph [0022], “…each database table may be a case, each column in the database tables may be an instance, and each row may be an example.”).
For claim 3, Kirshenbaum and Iasi disclose the method of claim 1, wherein the dataset is provided in a form of a structured document defining a set of entities with the data fields being provided in form of attributes assigned to the entities (Kirshenbaum: paragraph [0019], “…the raw electronic data includes any suitable electronic documents, for example, scanned documents, Adobe.RTM. Portable Document Format (PDF) files, Microsoft.RTM. Office documents, eXtensible Markup Language (XML) files, database tables, Semantic Web ontologies, picture files, audio files, or the like…” paragraph [0022], “…the collection of raw data includes Web pages, and the target class may be content text as opposed to boilerplate or advertisements. In this example, the collection of Web pages for an entire Website 110 may be a case, HTML elements, HTML CLASS attribute values, or XPath expressions identifying portions of pages may be instances, and particular Web pages may be examples. In another exemplary embodiment, the raw data may include images, and the target class may be female faces in the image. In this example, individual photographs may be cases, identified faces may be instances, and each case may have only one example”).
	For claim 4, Kirshenbaum and Iasi disclose the method of claim 1, wherein the determining of the probabilities comprises: 
	providing a machine learning model for the determining of the probabilities (Kirshenbaum: paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like…the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.”
WHERE “machine learning model” is broadly interpreted as “a supervised machine-learning algorithm”); 
providing the first data fields and identifiers of the data class candidates of the plurality of data class candidates for each of the first data fields as input data to the machine learning model (Kirshenbaum: paragraph [0022], “…the raw electronic ” paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer…the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the ”
WHERE “providing the first data fields and identifiers” is broadly interpreted as “training information received from the trainer”); and 
in response to the providing of the input data, receiving from the machine learning model as output data, the probability for each of the data class candidates that the respective data class candidate is the data class to which the respective first data field is to be assigned (Kirshenbaum: paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each ”).
However, Kirshenbaum does not explicitly disclose data class candidates.
Iasi discloses data class candidates (Lasi: paragraph [0075], “…use Bayes' formula to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…The best fit candidate is then selected, in step 1108, as the form category. In one embodiment, the Machine Learning Classification engine will be trained with a cross-section of different documents in advance of its application. Additionally, additional sets of training data may be built and incorporated on a continuous basis with data that users input into forms and fields. Given the potential categories and any additional pre-selection criteria, a final determination is made and the form is categorized.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing SYSTEMS AND METHODS FOR LOCATING, IDENTIFYING AND MAPPING ELECTRONIC FORM FIELDS” as taught by Iasi, because it would provide Kirshenbaum’s method with the enhanced capability of “…to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…” (Iasi: paragraph [0039]) in order to “…Along with additional categorical information, the field labels are used to generate a set of terms for each form field that are used to identify content to be filled in the form with a high degree of accuracy.” (Iasi: paragraph [0038])

For claim 5, Kirshenbaum and Iasi disclose the method of claim 4, wherein the providing of the machine learning model comprises generating the machine learning model, the generating of the machine learning model comprising: 
providing training datasets, each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields, each training first data field being assigned with the plurality of the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the current classifier 114 may be compared ”
WHERE “each training dataset comprising one or more training first data fields and previous user-selected data class assignments for the one or more training first data fields” is broadly interpreted as “retrained based on the training information received from the trainer”); and 
executing a learning algorithm on the training datasets for generating the machine learning model (Kirshenbaum: paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0061], “At block 410, the classifier 114 is developed based by the training system, at least in part, on the input from the trainer”
WHERE “executing a learning algorithm on the training datasets for generating the machine learning model” is broadly interpreted as “classifier 114 is retrained using a supervised machine-learning algorithm”).
However, Kirshenbaum does not explicitly disclose the plurality of data class candidates.
Iasi discloses the plurality of data class candidates (Lasi: paragraph [0075], “…use Bayes' formula to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…The best fit candidate is then selected, in step 1108, as the form category. In one embodiment, the Machine Learning Classification engine will be trained with a cross-section of different documents in advance of its application. Additionally, additional sets of training data may be built and incorporated on a continuous basis with data that users input into forms and fields. Given the potential categories and any additional pre-selection criteria, a final determination is made and the form is categorized.”) 
METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “SYSTEMS AND METHODS FOR LOCATING, IDENTIFYING AND MAPPING ELECTRONIC FORM FIELDS” as taught by Iasi, because it would provide Kirshenbaum’s method with the enhanced capability of “…to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…” (Iasi: paragraph [0039]) in order to “…Along with additional categorical information, the field labels are used to generate a set of terms for each form field that are used to identify content to be filled in the form with a high degree of accuracy.” (Iasi: paragraph [0038])
For claim 6, Kirshenbaum and Iasi disclose the method of claim 5: 
wherein one or more of the training datasets comprises one or more training second data fields and previous user-selected data class assignments for the one or more training second data fields, each training second data field being assigned with a the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” WHERE “second data field” is broadly interpreted as “more of the case's instances,” WHERE “each training second data field being assigned with a single data class candidate” is broadly interpreted as “label…more of the case's instances as belonging to one or more target classes”); and 
the method further comprising: determining second data fields of the dataset for which the single data class candidate being identifiable; and classifying the second data fields, the classifying of the second data fields comprising assigning each of the second data fields to the single data class identified as the data class candidate for the respective second data field (Kirshenbaum: paragraph [0033], “…the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the current classifier 114 may be compared to the known instance labels to determine the accuracy of the classifier 114.”)
However, Kirshenbaum does not explicitly disclose data class candidate.
Iasi discloses data class candidate (Lasi: paragraph [0075], “…use Bayes' formula to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…The best fit candidate is then selected, in step 1108, as the form category. ”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “SYSTEMS AND METHODS FOR LOCATING, IDENTIFYING AND MAPPING ELECTRONIC FORM FIELDS” as taught by Iasi, because it would provide Kirshenbaum’s method with the enhanced capability of “…to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. and confidence values for each category in step 1106. Depending on the engine used in step 1104, there may be more than one good fitting category that the document fits within…” (Iasi: paragraph Along with additional categorical information, the field labels are used to generate a set of terms for each form field that are used to identify content to be filled in the form with a high degree of accuracy.” (Iasi: paragraph [0038])
For claim 13, Kirshenbaum and Iasi disclose the method of claim 1, wherein the determining of the probabilities comprises analyzing similarities between metadata assigned to the first data fields and metadata assigned to the data class candidates (Kirshenbaum: paragraph [0037], “In exemplary embodiments of the present invention, the scores are computed by generating features for each instance and comparing the features of the labeled instances with the features of the unlabeled instances. The scores computed for each of the unlabeled instances will correspond to the similarity between the unlabeled instance features and the labeled instance features. An unlabeled instance that has features that are similar to the labeled instances of the target class may receive a high score corresponding with a high level of likelihood that the unlabeled instance is of the target class.”).
However, Kirshenbaum does not explicitly disclose data class candidates.
Iasi discloses data class candidates (Lasi: paragraph [0075], “…use Bayes' formula to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. Depending on may be more than one good fitting category that the document fits within…The best fit candidate is then selected, in step 1108, as the form category. In one embodiment, the Machine Learning Classification engine will be trained with a cross-section of different documents in advance of its application. Additionally, additional sets of training data may be built and incorporated on a continuous basis with data that users input into forms and fields. Given the potential categories and any additional pre-selection criteria, a final determination is made and the form is categorized.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “SYSTEMS AND METHODS FOR LOCATING, IDENTIFYING AND MAPPING ELECTRONIC FORM FIELDS” as taught by Iasi, because it would provide Kirshenbaum’s method with the enhanced capability of “…to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the to compute the conditional probabilities, although other formulas and algorithms may be used. The result of the machine learning algorithm is the generation of candidate categories and confidence values for each category in step 1106. ” (Iasi: paragraph [0039]) in order to “…Along with additional categorical information, the field labels are used to generate a set of terms for each form field that are used to identify content to be filled in the form with a high degree of accuracy.” (Iasi: paragraph [0038])
For claim 19, it is a computer program product claim having similar limitations as cited in claims 1 and 6. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 6.
For claim 20, it is a system claim having similar limitations as cited in claims 1 and 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 6.


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (U.S. Pub. No.: US 20110119208, hereinafter Kirshenbaum), in view of Iasi et al. (U.S. Pub. No.: US 20160019197, hereinafter Iasi), and further in view of Kirshenbaum et al. (U.S. Pub. No.: US 20080154820, hereinafter Kirshenbaum II).
For claim 12, Kirshenbaum and Iasi disclose the method of claim 5, wherein the generating of the machine learning model (Kirshenbaum: paragraph [0033], “…the trainer may label one or more of the case's instances as belonging to one or more target classes…the trainer provides a confidence value that reflects the trainer's level of confidence that the instance is of the target class…” paragraph [0035], “At block 210, the classifier 114 may be retrained based on the training information received from the trainer. In exemplary embodiments of the present invention, the classifier 114 is retrained using a supervised machine-learning algorithm, for example, a Naive Bayes algorithm, support vector machine, or the like. After retraining the classifier 114, the classifier 114 may be used to compute a score for each instance of each case, the score corresponding with a likelihood that the instance is of the target class. Furthermore, a threshold value may be specified, which the training system compares against the score to determine whether it considers the instance to be of the target class. For example, the scores may be normalized to a range of between zero and one, zero indicating a low probability and one indicating a high probability.” Paragraph [0045], “The classifier 114 developed by the training system 116 up to this point may be used by the training system 116 to determine whether each instance is of the target class based the scores generated for each instance. The results generated by the current classifier 114 may be compared to the known instance labels to determine the accuracy of the classifier 114.”).
However, Kirshenbaum and Iasi do not explicitly disclose comprises providing one or more logical data models or industry models as a further input to the learning algorithm.
Kirshenbaum II discloses wherein the generating of the machine learning model comprises providing one or more logical data models or industry models as a further input to the learning algorithm (Kirshenbaum II: paragraph [0014], “The outputs of particular classifiers that can be used as input features for other classifiers include class decisions and other values produced by the particular classifiers. The values can be binary values (e.g., a value indicating whether a case belongs or does not belong to another class), numeric values (e.g., a probability that a case is a member of a class, a confidence score that the particular classifier's decision about a case is correct, or some other score produced in the course of the particular classifier's execution).” Paragraph [0040], “…for each pair of classes A and B, a new classifier A is trained (built) for class A…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “Selecting a classifier to use as a feature for another classifier” as taught by Kirshenbaum II, because it would provide Kirshenbaum’s method with the enhanced capability of “…the desirability value in this ” (Kirshenbaum II: paragraph [0041]) 

Claims 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (U.S. Pub. No.: US 20110119208, hereinafter Kirshenbaum), in view of Iasi et al. (U.S. Pub. No.: US 20160019197, hereinafter Iasi), and further in view of Curcio et al. (U.S. Pub. No.: US 20140161354, hereinafter Curcio).
For claim 14, Kirshenbaum and Iasi disclose the method of claim 1.
However, Kirshenbaum and Iasi do not explicitly disclose, wherein the determining of the probabilities comprises calculating a plurality of preliminary probabilities for each of the data class candidates using different calculation methods.
Curcio discloses wherein the determining of the probabilities comprises calculating a plurality of preliminary probabilities for each of the data class candidates using different calculation methods (Curcio: Paragraph [0111] “[0111] In another embodiment, in an instance in which each classifier outputs a set of probabilities (i.e. one probability for each class, not just the class with highest probability), a fusion method may consist of obtaining a score for each class and then the final predicted class will be the one with highest score. The score for a certain class is obtained by averaging the output probabilities of the classifiers with respect to that class.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “METHOD AND APPARATUS FOR SEMANTIC EXTRACTION AND VIDEO REMIX CREATION” as taught by Curcio, because it would provide Kirshenbaum’s method with the enhanced capability of “…performing fusion of feature classification using relation analysis results, quality levels of the input data modalities, location information, or a combination thereof to determine the event type…” (Curcio: paragraph [0005]) 
For claim 15, Kirshenbaum, Iasi and Curcio disclose the method of claim 14, wherein the determining of the probabilities further comprises calculating an averaged probability of the plurality of preliminary probabilities for each of the data class candidates (Curcio: Paragraph [0111] “[0111] In another embodiment, in an instance in which each classifier outputs a set of probabilities (i.e. one probability for each class, not just the class with highest probability), a fusion method may consist of obtaining a score for each class and then the final predicted class will be the one with highest score. The score for a certain class is obtained by averaging the output probabilities of the classifiers with respect to that class.”
Other fusion methods that may be used in the context of this invention are: those which use different optimization algorithms, such as genetic algorithms, linear programming, or nonlinear programming, for optimal weight search; feeding the whole set of features into different classifiers (i.e. all the classifiers receive the same features as their input) and then performing dynamic classifier selection, which consists of selecting the classifier that performs best in the partition of the feature space where the input data point is mapped.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “METHOD AND APPARATUS FOR SEMANTIC EXTRACTION AND VIDEO REMIX CREATION” as taught by Curcio, because it would provide Kirshenbaum’s method with the enhanced capability of “…performing fusion of feature classification using relation analysis results, quality levels of the input data modalities, location information, or a combination thereof to determine the event type…” (Curcio: paragraph [0005]) 
For claim 16, Kirshenbaum and Iasi disclose the method of claim 14.
However, Kirshenbaum and Iasi do not explicitly disclose, wherein the determining of the probabilities further comprises:

selecting for determining the probability for each of the first data fields the data class candidate for which most of the different calculation methods determined the largest preliminary probability.
Curcio discloses wherein the determining of the probabilities further comprises: determining for the first data fields the data class candidate with a largest preliminary probability for the different calculation method; and selecting for determining the probability for each of the first data fields the data class candidate for which most of the different calculation methods determined the largest preliminary probability (Curcio: Paragraph [0111] “[0111] In another embodiment, in an instance in which each classifier outputs a set of probabilities (i.e. one probability for each class, not just the class with highest probability), a fusion method may consist of obtaining a score for each class and then the final predicted class will be the one with highest score. The score for a certain class is obtained by averaging the output probabilities of the classifiers with respect to that class.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “METHOD AND APPARATUS FOR SEMANTIC EXTRACTION AND VIDEO REMIX CREATION” as taught by Curcio, because it would provide Kirshenbaum’s method with performing fusion of feature classification using relation analysis results, quality levels of the input data modalities, location information, or a combination thereof to determine the event type…” (Curcio: paragraph [0005]) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (U.S. Pub. No.: US 20110119208, hereinafter Kirshenbaum), in view of Iasi et al. (U.S. Pub. No.: US 20160019197, hereinafter Iasi), and further in view of Shetty et al. (U.S. Pub. No.: US 20170075974, hereinafter Shetty).
For claim 17, Kirshenbaum and Iasi disclose the method of claim 1.
However, Kirshenbaum and Iasi do not explicitly disclose, further comprising: 
executing a search query on the dataset with the metadata identifying data classes using a data class identifier as a search parameter of the search query; and providing a search result for the search query.
Shetty discloses further comprising: executing a search query on the dataset with the metadata identifying data classes using a data class identifier as a search parameter of the search query; and providing a search result for the search query (Shetty: paragraph [0004], “Search results are provided…based on input identifying a search category…” Paragraph [0017], “…Automatic and accurate category classification…allows users to…search…using category labels, as well as to quickly narrow down what would ” paragraph [0026], “…the individual 112a enters a category and/or other search criteria into the search interface and submits a request that is sent from client device 110a…search server 102 processes the specified category and other search criteria to search a repository 104…search results are provided” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “CATEGORIZATION OF FORMS TO AID IN FORM SEARCH” as taught by Shetty, because it would provide Kirshenbaum’s method with the enhanced capability of “…as to quickly narrow down what would otherwise be a comprehensive and therefore slower search…” (Shetty: Paragraph [0017]) 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (U.S. Pub. No.: US 20110119208, hereinafter Kirshenbaum), in view of Iasi et al. (U.S. Pub. No.: US 20160019197, hereinafter Iasi), and further in view of Batham et al. (U.S. Pub. No.: US 20020082953, hereinafter Batham), and further in view of Ye et al. (U.S. Patent No.: US 8577902, hereinafter Ye).
For claim 18, Kirshenbaum and Iasi disclose the method of claim 1.
However, Kirshenbaum and Iasi do not explicitly disclose, further comprising 

rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned; and 
adding the rearranged dataset to the target database in accordance with the target data model.
Batham discloses further comprising importing the dataset into a target database, the importing (Batham: paragraph [0012], “…includes a system and method for automatically scanning a preexisting database for the database fields and importing them into…database…” paragraph [0046], “…import the fields from the existing company database 110. Screen 410A includes a pull-down menu, input field 415. The user inputs a catalog name or uses the pull-down list to select a previous catalog name. A previous catalog name is typically selected when the catalog will be updated with new data from database 110…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “Catalog building method and system” as taught by Batham, because it would provide Kirshenbaum’s method with the enhanced capability of “…importing them ” (Batham: Paragraph [0012]) 
However, Kirshenbaum, Iasi and Batham do not explicitly disclose, the target database being organized using a target data model defining a class-based arrangement of data fields, comprising: 
rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned; and 
adding the rearranged dataset to the target database in accordance with the target data model.
Ye discloses the target database being organized using a target data model defining a class-based arrangement of data fields, the importing comprising: 
rearranging the data fields of the dataset according to the target data model using the metadata identifying the data classes to which the data fields of the dataset are assigned; and 
adding the rearranged dataset to the target database in accordance with the target data model (Ye: column 16, lines 14-37, “…The columns may be arranged in an order "year," "month," "day," "hour," "state," "city," and "street address." After determining an order of the attribute classes…the system 200 may determine that an order of "year," "state," "city," "month," "day," "hour," and "street address" reorder the attribute classes in this order. In this case, the system 200 has interspersed attribute classes from a first dimension within attribute classes of a second dimension, but maintained the relative order of attribute classes within each of the respective dimensions (i.e., if the attribute classes from the first dimension are removed, the attribute classes from the second dimension remain in the same order as prior to reordering the attribute classes).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR DEVELOPING A CLASSIFICATION TOOL” as taught by Kirshenbaum by implementing “Data organization and indexing related technology” as taught by Ye, because it would provide Kirshenbaum’s method with the enhanced capability of “…the system 200 has interspersed attribute classes from a first dimension within attribute classes of a second dimension, but maintained the relative order of attribute classes within each of the respective dimensions…” (Ye: column 16, lines 14-37) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169